Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
	1.	Applicant’s amendment filed March 22, 2021 is acknowledged and has been entered. Claims 1-42 have been canceled. Claims 43-66 have been added. 
	2.	Claims 43-66 are currently under consideration.
	3.	Applicant’s amendments and arguments have overcome the rejections and objections set forth in the Office Action of September 23, 2020, which are hereby withdrawn. 
	4.	Claims 43-66 are allowed.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Peter J Reddig/
Primary Examiner, Art Unit 1642